Mr. Justice Strong
delivered the opinion of the court.
The court below decreed specific performance of a contract for the purchase of real estate, which expressly stipulated that the purchaser should not be bound to accept the sale if the titles were not good and valid. The title offered was that of a purchaser at a confiscation sale, to whom, after the sale, Surget, the person as whose property the land was confiscated, had released, without warranty. We decided, in Wallach et al. v. Van Riswich, supra, p. 202, that such a title is not a complete and valid one; that it is ineffective beyond the life of Surget; and that his release did not enlarge it. Decree reversed.